            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

KENNETH RAY PITTS
ADC #085938                                                  PLAINTIFF

v.                       No. 5:19-cv-297-DPM

THOMPSON, Nurse; MERRILL,
Nurse; C. DANIELS, Major; T. GIBSON,
Supervisor; THOMAS, Lieutenant;
and A. F. CULCLAGER, Warden                             DEFENDANTS

                                ORDER
      This case has gotten tangled.    The Magistrate Judge asked Pitts
to file an amended complaint to clear up some facts and to submit any
grievances or medical records that might support his claim that he's in
imminent danger. NQ 6 at 2-3;         NQ 13 at 1.   Instead of filing an
amendment, Pitts objected to the request for grievances and records,
arguing that his claims should be accepted as true at this stage.    NQ 15
at 2. The Magistrate Judge now recommends that Pitts' s complaint be
dismissed for failing to show imminent danger.      NQ 17.   Pitts objects.
NQ 18.
      On de nova review, the Court sustains Pitts's objections, NQ 15 &
NQ 18, and respectfully declines the recommendation, NQ 17.         FED.   R.
CIV. P. 72(b)(3).   Pitts says he's supposed to take two doses of blood
pressure medicine each day- one in the morning and one before bed.
But he says the before-bed dose is sometimes not being delivered until
the early morning hours of the next day, resulting in his only getting
one dose in a twenty-four hour period.      Pitts says:     his family has a
history of problems related to high blood pressure;       his blood pressure
was difficult to control when he first started taking medicine;     and he's
worried he might have a stroke or heart attack because of the
medication delays.    NQ 2   at 5-6; NQ 7 at 6-7 & 8-9.       Taking Pitts' s
allegations as true and drawing reasonable inferences in his favor, his
papers have plausibly pleaded imminent danger of serious physical
injury if these medication issues continue.    28 U.S.C. § 1915(g).     The
Court therefore returns the case to the Magistrate Judge for further
proceedings.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge




                                   -2-
